UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05215) Exact name of registrant as specified in charter:	Putnam Tax Exempt Money Market Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2015 Date of reporting period:	October 1, 2014 – March 31, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: PutnamTax Exempt MoneyMarket Fund Semiannual report3 | 31 | 15 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your fund’s portfolio managers 5 Your fund’s performance 10 Your fund’s expenses 11 Terms and definitions 13 Other information for shareholders 14 Financial statements 15 Consider these risks before investing: Capital gains, if any, are taxed at the federal and, in most cases, state levels. For some investors, investment income may be subject to the federal alternative minimum tax. Money market funds are not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other governmental agency. Although the fund seeks to preserve a $1.00 per share value, issuer credit quality and interest-rate risks exist, and it is possible to lose money by investing in this fund. Inflation’s effects may erode your investment’s value over time. Money market values typically rise and fall in response to changes in interest rates. Although the fund only buys high-quality investments, investments backed by a letter of credit carry the risk of the provider failing to fulfill its obligations to the issuer. The amount of information about issuers of tax-exempt debt may not be as extensive as that which is available about companies whose securities are publicly traded. Interest the fund receives might be taxable. You can lose money by investing in the fund. Message from the Trustees Dear Fellow Shareholder: The month of March 2015 marked the six-year milestone of the bull market in U.S. stocks, and this June will be the sixth anniversary of the beginning of the U.S. economic recovery as dated by the National Bureau of Economic Research, which has traced the chronology of U.S. business cycles back to 1854. While six years is above the historical average on both counts, reaching these milestones does not necessarily indicate anything about the sustainability of the expansion or the market advance. However, we believe it is an unusually long period for the Federal Reserve to have refrained from raising interest rates. The Fed now appears poised to act, and speculation is mounting about where equity and fixed-income markets around the world could go from this point forward. Your portfolio managers provide a perspective in the following pages. At this juncture of the market cycle, you might consult your financial advisor who can help you review your goals and risk profile, and explain the importance of timely adjustments to keep your portfolio equipped for all seasons. As you make progress toward your long-term financial goals, markets may move in different directions. With Putnam, you are aligned with a group of portfolio managers and analysts who are experienced in navigating through changing markets with consistent strategies. They are dedicated to active, fundamental research, and to helping you meet your financial needs. As always, thank you for investing with Putnam. Respectfully yours, Robert L. ReynoldsPresident and Chief Executive OfficerPutnam Investments Jameson A. BaxterChair, Board of Trustees May 8, 2015 Performance snapshot Annualized total return (%) comparison as of 3/31/15 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and investment return will fluctuate, and you may have a gain or loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. For a portion of the periods, this fund had expense limitations, without which returns would have been lower. Class A shares do not bear an initial sales charge. See pages 5 and 10–11 for additional performance information. To obtain the most recent month-end performance, visit putnam.com. The 7-day yield is one of the most important gauges for measuring money market mutual fund performance. Yield reflects current performance more closely than total return. Taxable equivalent assumes the maximum 43.40% federal income tax rate for 2015. Results for investors subject to lower tax rates would not be as advantageous. Investment income from federally exempt funds may be subject to state and localtaxes. *Returns for the six-month period are not annualized, but cumulative. 4     Tax Exempt Money Market Fund Interview with your fund’s portfolio managers Joanne M. Driscoll, CFA Jonathan M. Topper Please describe the market environment during the six-month reporting period ended March31, 2015. Joanne: During the period, central banks outside the United States continued to implement their accommodative monetary policies to promote growth in their respective economies. However, weak global growth precipitated a fall in energy prices, which tumbled to five-year lows in the closing weeks of 2014, as the Organization of the Petroleum Exporting Countries declined to cut production to support oil prices. Although lower oil prices mean more money in U.S. consumers’ pockets, they had a negative effect on the energy sector and on oil-exporting developing countries that rely on revenues from oil reserves. For the United States, one of the more immediate effects of falling oil prices was on inflation, which, if it stays low, could grant the Federal Reserve more flexibility in holding off rate increases, in our opinion. Shorter-term Treasury yields rose during the fourth quarter of 2014, partially discounting the Fed’s first rate increase, which investors were anticipating would occur later in 2015 given mixed U.S. economic data, low inflation, and monetary easing in key economies abroad. Financial markets greeted 2015 with more volatility, as investors absorbed mixed economic data and instability in the Middle East. Two of the more notable themes for the first quarter were monetary policy divergence between the Fed and the rest Broad market index and fund performance This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 3/31/15. See pages 4 and 10–11 for additional fund performance information. Index descriptions can be found on page 13. Tax Exempt Money Market Fund     5 of the world’s central banks and concerns about the effects of a strong U.S. dollar. The dollar’s advance against other currencies was due to prospects for higher U.S. interest rates, weak global growth, and low oil prices, which hurt commodity-driven emerging-market economies such as Brazil, Mexico, and Russia and their respective currencies. With the increased uncertainty, market sentiment shifted often and, at times, sharply — creating swings in the performance of equities and fixed-income securities, as risk preferences changed. Given these developments, shorter-term Treasury rates fluctuated but ended slightly lower for the first quarter of 2015. How did the Fed respond tothese developments? Jonathan: At its policy-setting meetings, the Federal Reserve took close stock of these developments. With the U.S. economy appearing further along in its recovery than that in other developed economies, the Fed terminated its monthly bond-buying program in October2014. With one lever of the Fed’s extraordinarily accommodative monetary program removed, investors turned their attention to the anticipated timing of the Fed’s first rate increase since 2006. However, given the interconnectedness of the global economy, we believe Fed officials are finding it more difficult than anticipated to decouple U.S. monetary policy from the rest of the world. Further complicating the central bank’s efforts is the strong U.S. dollar, which is suppressing already-low U.S. inflation while curbing economic growth. Lower oil prices are also creating a disinflationary effect, although they have potential to stimulate consumption as well. At the Fed’s closely watched meeting this past December, Fed officials modified their policy statement by adding that they “can be patient” on the timing of a rate increase. Subsequently, in March, Chair Janet Yellen Portfolio composition Allocations are shown as a percentage of the fund’s net assets as of 3/31/15. Cash and net other assets, if any, represent the market value weights of cash and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. 6     Tax Exempt Money Market Fund “We have expected upward pressure on U.S. interest rates for some time, but global factors kept these movements in check.” Jonathan Topper suggested that the central bank remains in no rush to raise interest rates. Even though the Fed removed the word “patient” from its statement about plans for raising interest rates — a change in wording that was expected — the central bank also tempered its outlook for the U.S. economy and inflation. Yellen added that when rates start to increase, they might not approach long-term “normal” levels for some time. The overall dovish tone of Yellen’s statement was well received by investors, as it signaled a more gradual path to the normalization of interest rates than many investors had anticipated. How did Putnam Tax Exempt Money Market Fund perform against this backdrop? Joanne: The Fed’s decision to hold its benchmark federal funds rate at near zero percent throughout the reporting period contributed to an absolute low level of yields at the front end of the municipal bond yield curve. Technical factors also pressured yields offered by tax-exempt money market securities, as demand continued to surpass supply. Along with improved economic growth has come rising tax receipts, which allowed municipalities to reduce their reliance on short-term debt issuance to meet budget shortfalls. As such, the fund’s performance fell in line with this rate environment. What can you tell us about your investment approach during the reporting period? Jonathan: During the period, we maintained our focus on conservative and liquid investments by emphasizing variable rate demand notes [VRDNs], which are very responsive Portfolio composition comparison This chart shows how the fund’s top weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Tax Exempt Money Market Fund     7 to changes in short-term interest rates and provide attractive yields and diversification, in our view. VRDNs are brought to market with a long-term maturity and a daily or weekly put feature that allows the security to be eligible for purchase by money market funds. Many of these securities have credit and liquidity enhancements from what we believe are strong commercial banks and solid municipal issuers in the health-care and education sectors. Commercial banks act as third-party credit support, which translates into a reduced credit risk to the fund, since another entity is providing credit and liquidity protection for interest and principal payments. Given our interest-rate outlook, we maintained a relatively low portfolio duration, thereby limiting the fund’s sensitivity to changes in interest rates. The portfolio’s weighted average maturity increased from five days at the beginning of the period to 7.7 days at period-end on March31. Which fund holdings exemplified your investment approach? Joanne: Several large, creditworthy banks, such as U.S. Bancorp and Bank of Montreal, continue to be among the largest suppliers of credit and liquidity support in the fund. The fund also held investments in VRDNs issued by Christiana Care Health System, one of the largest health-care providers in the Mid-Atlantic region, serving Delaware and parts of New Jersey, Pennsylvania, and Maryland. We believe this health-care provider’s credit metrics are exceptionally strong and are supported by consistently above-median profit margins and a very low debt burden. We also found what we believe are attractive opportunities in short-term debt guaranteed by the Federal National Mortgage Association. These VRDNs are issued for certain types of municipal projects, which grant their tax-free status, and are backed by the U.S. Treasury in much the same way banks provide a guaranty on liquidity and principal. The fund’s investments in the fixed-rate municipal commercial paper sector added limited duration and additional diversification to the portfolio. We purchased tax-free commercial paper issued by the University of Texas, which enjoys strong revenue diversity, solid operating trends, positive enrollment, and adequate liquidity levels to cover its debt obligations, in our opinion. What are your thoughts about U.S. economic growth and the future course of interest rates? Jonathan: The central bank’s decision to begin increasing its federal funds rate from near zero is expected to depend on the labor market, inflation, and growth prospects. The unemployment rate stood at 5.5% in March, and inflation remains below the Fed’s target. However, with the U.S. economy sending mixed signals, many analysts believe the Fed will hold off raising rates until the second half of the year, most likely in September. While the timing of the Fed’s first rate increase in nearly a decade is important, investors appear to have come to terms with this reality. However, as the new rate-tightening cycle approaches, the projected pace of that tightening cycle has taken on more significance. In early April, Fed Vice Chairman Stanley Fischer added that it is unlikely that the path to higher rates will be a steady pace. Rather, he anticipates that the Fed’s path to higher rates will likely be a shallower, more gradual approach to allow the economy time to absorb policy adjustments. As Fischer stated, the path could be volatile and include rate cuts if developments surface to warrant alternate considerations. We have expected upward pressure on U.S. interest rates for some time, but global factors have kept these movements in check. Thus, we believe the impact on the short end of the 8     Tax Exempt Money Market Fund yield curve will occur much closer to when the Fed actively begins raising its benchmark rate. In the meanwhile, we think it best to maintain the portfolio’s flexibility to take advantage of any upticks in short-term yields, while the Fed continues to assess prospects for U.S. growth amid global weakness. Thank you, Joanne and Jonathan, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Joanne M. Driscoll has an M.B.A. from the D’Amore-McKim School of Business at Northeastern University and a B.S. from Westfield State College. Joanne joined Putnam in 1995 and has been in the investment industry since 1992. Portfolio Manager Jonathan M. Topper has a B.A. from Northeastern University. He has been in the investment industry since he joined Putnam in 1990. IN THE NEWS Although the U.S. economy is showing positive trends, uneven growth in consumer spending remains a bit perplexing. Despite rising personal income and lower energy costs, consumer spending in the United States rose by only 0.1% in February after dropping 0.2% in January, according to the Commerce Department. Harsh winter weather during those months, with heavy snowfalls blanketing the Northeast and Midwest, may have discouraged millions of Americans from heading to stores. Amid weak spending, the pace of hiring also slowed to 126,000 new jobs in March, the lowest since December2013. These soft readings, however, might be as temporary as the weather. The personal savings rate rose from 5.5% in January to 5.8% in February, with Americans reaching their highest levels in savings in more than two years. In short, consumers have money to spend, and a rebound in economic activity, along the lines of that seen in 2014, may be likely. Tax Exempt Money Market Fund     9 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended March 31, 2015, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance and comparative Lipper returns Total return for periods ended 3/31/15 Putnam Tax Exempt Money Market Fund Lipper Tax-Exempt Money Market Funds category average* Annualaverage (life of fund, since 10/26/87) 2.20% 2.25% 10 years 9.83  9.86  Annualaverage 0.94  0.94  5 years 0.07  0.09  Annualaverage 0.01  0.02  3 years 0.03  0.05  Annualaverage 0.01  0.02  1 year 0.01  0.02  6 months 0.00  0.01  Current rate (end of period) Current 7-day yield (with expense limitation)1 0.01  N/A  Taxable equivalent2 0.02  N/A  Current 7-day yield (without expense limitation) –0.56  N/A  Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Performance assumes reinvestment of distributions and does not account for taxes. There is no initial sales charge. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. *Over the 6-month, 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 3/31/15, there were 84, 84, 82, 78, 60, and 20 funds, respectively, in this Lipper category. 1The 7-day yield is the most common gauge for measuring money market mutual fund performance. Yield reflects current performance more closely than total return. 2Assumes the 43.40% 2015 maximum federal income tax rate. Results for investors subject to lower tax rates would not be as advantageous. 10     Tax Exempt Money Market Fund Fund price and distribution information For the six-month period ended 3/31/15 Distributions Class A Number 6 Income* $0.000050 Capital gains† — Total $0.000050 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. *Investment income may be subject to state and local taxes. For some investors, investment income may also be subject to the federal alternative minimum tax. †Capital gains, if any, are taxable for federal and, in most cases, state purposes. Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Net expenses for the fiscal year ended 9/30/14* 0.53% Total annual operating expenses for the fiscal year ended 9/30/14 0.57% Annualized expense ratio for the six-month period ended 3/31/15† 0.02% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. *Reflects Putnam Management’s contractual obligation to limit expenses through 1/30/16. †Reflects a voluntary waiver of certain fund expenses. Tax Exempt Money Market Fund     11 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in the fund from October 1, 2014, to March 31, 2015. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Expenses paid per $1,000*† $0.10 Ending value (after expenses) $1,000.00 *Expenses are calculated using the fund’s annualized expense ratio, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/15. †Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended March 31, 2015, use the following calculation method. To find the value of your investment on October 1, 2014, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Expenses paid per $1,000*† $0.10 Ending value (after expenses) $1,024.83 *Expenses are calculated using the fund’s annualized expense ratio, which represents the ongoing expenses as a percentage of average net assets for the six months ended 3/31/15. †Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 12     Tax Exempt Money Market Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. Net asset values fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Share classes Class A shares generally are fund shares purchased with an initial sales charge. In the case of your fund, which has no sales charge, the reference is to shares purchased or acquired through the exchange of class A shares from another Putnam fund. Exchange of your fund’s class A shares into another fund may involve a sales charge, however. Comparative indexes Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. Lipper Tax-Exempt Money Market Funds category average is an arithmetic average of the total return of all tax-exempt money market mutual funds tracked by Lipper. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Tax Exempt Money Market Fund     13 Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2014, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of March 31, 2015, Putnam employees had approximately $494,000,000 and the Trustees had approximately $141,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 14     Tax Exempt Money Market Fund Financial statements A guide to financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Tax Exempt Money Market Fund     15 The fund’s portfolio 3/31/15 (Unaudited) Key to holding’s abbreviations FNMA Coll. Federal National Mortgage Association Collateralized LOC Letter of Credit VRDN Variable Rate Demand Notes, which are floating-rate securities with long-term maturities that carry coupons that reset and are payable upon demand either daily, weekly or monthly. The rate shown is the current interest rate at the close of the reporting period. MUNICIPAL BONDS AND NOTES (96.2%)* Rating** Principalamount Value California (7.3%) CA Hlth. Fac. Fin. Auth. VRDN (Scripps Hlth.), Ser. B, 0.01s, 10/1/42M VMIG1 $500,000 $500,000 CA State Edl. Fac. Auth. VRDN (Stanford U.), Ser. L, 0.01s, 10/1/22M VMIG1 800,000 800,000 CA Statewide Cmnty. Dev. Auth. VRDN (Kaiser Permanente), Ser. E, 0.01s, 11/1/36M A-1 500,000 500,000 San Francisco City & Cnty., Multi-Fam. Hsg. VRDN, Ser. A, 0.02s, 8/1/30M A-1+ 1,200,000 1,200,000 3,000,000 Connecticut (2.0%) CT State Hlth. & Edl. Fac. Auth. VRDN (Yale U.), Ser. U2, 0.01s, 7/1/33M VMIG1 800,000 800,000 800,000 Delaware (1.7%) DE State Hlth. Fac. Auth. VRDN (Christiana Care), Ser. A, 0.04s, 10/1/38M VMIG1 700,000 700,000 700,000 Idaho (1.8%) ID State U. Foundation VRDN (E & Thelma Stephens Project), Ser. L, 0.02s, 5/1/21 (Wells Fargo Bank N.A. (LOC))M VMIG1 715,000 715,000 715,000 Illinois (9.1%) Channahon, VRDN (Morris Hosp.), Ser. B, 0.02s, 12/1/32 (U.S. Bank, N.A. (LOC))M A-1+ 740,000 740,000 IL Dev. Fin. Auth. VRDN (North Shore Country Day), 0.04s, 7/1/33 (Northern Trust Co. (LOC))M VMIG1 900,000 900,000 IL Edl. Fac. Auth. VRDN (Lake Forest Open Lands), 0.03s, 8/1/33 (Northern Trust Co. (LOC))M A-1+ 800,000 800,000 IL Fin. Auth. VRDN (U. of Chicago), Ser. B, 0.02s, 7/1/34M VMIG1 656,000 656,000 IL State Fin. Auth. VRDN (Northwestern U.), Ser. D, 0.02s, 12/1/46M VMIG1 600,000 600,000 3,696,000 Indiana (7.0%) IN Muni. Pwr. Agcy. VRDN, Ser. A, 0.02s, 1/1/18 (Citibank, N.A. (LOC), 11/11/16)M VMIG1 400,000 400,000 IN State Fin. Auth. VRDN Ser. A-3, 0.03s, 2/1/37M VMIG1 900,000 900,000 (Ascension Hlth.), Ser. E-7, 0.01s, 11/15/33M VMIG1 500,000 500,000 16     Tax Exempt Money Market Fund MUNICIPAL BONDS AND NOTES (96.2%)* cont. Rating** Principalamount Value Indiana cont. IN State Fin. Auth. Hosp. VRDN (IN U. Hlth. Oblig. Group), Ser. E, 0.02s, 3/1/36 (Bank of America N.A. (LOC), 4/17/15)M VMIG1 $400,000 $400,000 Indianapolis Multi-Fam. Hsg. VRDN (Capital Place-Covington), FNMA Coll., 0.04s, 5/15/38M A-1+ 650,000 650,000 2,850,000 Maryland (1.7%) Johns Hopkins University Commercial Paper, Ser. B, 0.04s, 4/7/15 P-1 500,000 500,000 MD State Hlth. & Higher Edl. Fac. Auth. VRDN (John Hopkins U.), Ser. A, 0.01s, 7/1/36M VMIG1 200,000 200,000 700,000 Massachusetts (3.8%) MA State Hlth. & Edl. Fac. Auth. Commercial Paper, Ser. EE, 0.03s, 5/1/15 P-1 500,000 500,000 MA State Hlth. & Edl. Fac. Auth. VRDN (Wellesley College), Ser. G, 0.02s, 7/1/39M VMIG1 585,000 585,000 (Harvard U.), Ser. R, 0.01s, 11/1/49M VMIG1 475,000 475,000 1,560,000 Michigan (1.6%) MI State Hosp. Fin. Auth. VRDN (Trinity Hlth. Credit Group), Ser. F, 0.01s, 11/1/18M VMIG1 370,000 370,000 U. of MI VRDN, Ser. D-2, 0.01s, 12/1/29M VMIG1 285,000 285,000 655,000 Minnesota (4.2%) Minnetonka, Hsg. Fac. VRDN (Beacon Hill), FNMA Coll., 0.03s, 5/15/34M VMIG1 395,000 395,000 MN State Higher Ed. Fac. Auth. VRDN (St. Olaf College), Ser. 5-M2, 0.03s, 10/1/20 (Harris, N.A. (LOC))M VMIG1 805,000 805,000 Rochester, Hlth. Care Fac. VRDN (Mayo Clinic), Ser. B, 0.01s, 11/15/38M VMIG1 500,000 500,000 1,700,000 Mississippi (1.9%) MS State Bus. Fin. Commission Gulf Opportunity Zone VRDN (Chevron USA, Inc.) Ser. B, 0.02s, 12/1/30M VMIG1 275,000 275,000 Ser. E, 0.02s, 12/1/30M VMIG1 500,000 500,000 775,000 Missouri (5.8%) Curators of The U. of MO Syst. Facs. VRDN, Ser. B, 0.01s, 11/1/31M VMIG1 600,000 600,000 MO State Hlth. & Edl. Fac. Auth. VRDN (Washington U. (The)), Ser. C, 0.01s, 9/1/30M VMIG1 1,000,000 1,000,000 (BJC Hlth. Syst.), Ser. E, 0.03s, 5/15/38M VMIG1 750,000 750,000 2,350,000 Nevada (0.8%) Reno, Sales Tax VRDN (Reno Trans. Rail Access Corridor (ReTRAC)), 0.04s, 6/1/42 (Bank of NY Mellon (LOC))M VMIG1 315,000 315,000 315,000 Tax Exempt Money Market Fund     17 MUNICIPAL BONDS AND NOTES (96.2%)* cont. Rating** Principalamount Value New Hampshire (3.4%) NH Hlth. & Ed. Fac. Auth. VRDN (U. Syst. of NH), Ser. B, 0.07s, 7/1/33M VMIG1 $750,000 $750,000 (Dartmouth College), Ser. A, 0.03s, 6/1/31M VMIG1 650,000 650,000 1,400,000 New Jersey (2.8%) NJ Edl. Fac. Auth. Commercial Paper, Ser. 97-A, 0.04s, 5/4/15 P-1 500,000 500,000 Rutgers State U. VRDN, Ser. A, 0.01s, 5/1/18M VMIG1 625,000 625,000 1,125,000 New York (3.3%) NY State Dorm. Auth. VRDN (Columbia U.), Ser. A, 0.01s, 9/1/39M VMIG1 750,000 750,000 (Metro. Museum of Art), Ser. A, 0.01s, 7/1/15 VMIG1 600,000 600,000 1,350,000 North Carolina (3.9%) NC Cap. Fac. Fin. Agcy. Commercial Paper, Ser. A2, 0.04s, 4/7/15 P-1 500,000 500,000 NC Cap. Fin. Agcy. Edl. Fac. VRDN (Wake Forrest U.), Ser. B, 0.01s, 1/1/18M VMIG1 435,000 435,000 U. of NC VRDN, Ser. C, 0.01s, 12/1/25M VMIG1 650,000 650,000 1,585,000 Ohio (5.8%) Columbus, Swr. VRDN, Ser. B, 0.01s, 6/1/32M VMIG1 910,000 910,000 OH State VRDN, Ser. A, 0.02s, 2/1/23M VMIG1 500,000 500,000 OH State Higher Edl. Fac. Comm. VRDN (Cleveland Clinic Foundation), Ser. B-4, 0.01s, 1/1/43M VMIG1 400,000 400,000 OH State U. VRDN, Ser. B, 0.02s, 6/1/35M VMIG1 570,000 570,000 2,380,000 Oklahoma (2.3%) OK State Tpk. Auth. VRDN, Ser. F, 0.03s, 1/1/28M VMIG1 960,000 960,000 960,000 Pennsylvania (3.4%) Delaware River Port Auth. PA & NJ VRDN, Ser. B, 0.01s, 1/1/26 (TD Bank, N.A. (LOC))M VMIG1 750,000 750,000 Northampton Cnty., Higher Ed. Auth. VRDN (Lehigh U.), Ser. A, 0.01s, 11/15/21M VMIG1 500,000 500,000 Union City, Higher Edl. Fac. Fin. Auth. VRDN (Bucknell U.), Ser. B, 0.04s, 4/1/22M VMIG1 125,000 125,000 1,375,000 Rhode Island (1.2%) RI State Hlth & Edl. Bldg. Corp. VRDN (Brown U.), Ser. A, 0.01s, 5/1/35M VMIG1 500,000 500,000 500,000 Texas (11.9%) Harris Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (The Methodist Hosp.), Ser. C-1, 0.04s, 12/1/24M A-1+ 650,000 650,000 (Memorial Hermann Hlth. Syst.), Ser. D, 0.01s, 12/1/43M A1 225,000 225,000 Harris Cnty., Hlth. Fac. Dev. Corp. VRDN (Texas Childrens), Ser. B-1, 0.04s, 10/1/29M VMIG1 835,000 835,000 Southwest, Higher Ed. Auth. VRDN (Southern Methodist U.), 0.01s, 7/1/15 A-1+ 400,000 400,000 18     Tax Exempt Money Market Fund MUNICIPAL BONDS AND NOTES (96.2%)* cont. Rating** Principalamount Value Texas cont. Tarrant Cnty., Cultural Ed. Fac. Fin. Corp. VRDN (TX Hlth. Resources), Ser. C, 0.03s, 11/15/33M VMIG1 $885,000 $885,000 Texas Tech University Commercial Paper, Ser. A, 0.05s, 7/22/15 P-1 500,000 500,000 TX State VRDN (Veterans Hsg. Assistance II), Ser. D, 0.02s, 12/1/36 (Sumitomo Mitsui Banking (LOC))M VMIG1 870,000 870,000 University of Texas System (The) Commercial Paper, Ser. A, 0.04s, 6/1/15 P-1 500,000 500,000 4,865,000 Utah (1.9%) Murray City, Hosp. Rev. VRDN (IHC Hlth. Svcs., Inc.), Ser. C, 0.02s, 5/15/36M A-1+ 755,000 755,000 755,000 Virginia (5.2%) Cap. Beltway Funding Corp. VRDN (495 Hot Lanes), Ser. C, 0.01s, 12/31/47 (National Australia Bank (LOC))M VMIG1 300,000 300,000 (495 Hot Toll Lanes), Ser. D, 0.01s, 12/31/47 (Bank of Nova Scotia (LOC))M VMIG1 600,000 600,000 Fairfax Cnty., Indl. Dev. Auth. VRDN (Inova Hlth. Syst. Oblig. Group), Ser. A-2, 0.02s, 5/15/35M VMIG1 450,000 450,000 Loudoun Cnty., Indl. Dev. Auth. VRDN (Howard Hughes Med.), Ser. F, 0.01s, 2/15/38M VMIG1 750,000 750,000 2,100,000 Wisconsin (2.4%) WI State Hlth. & Edl. Fac. Auth. VRDN (Wheaton Franciscan Svcs.), Ser. B, 0.02s, 8/15/33 (U.S. Bank, N.A. (LOC))M VMIG1 1,000,000 1,000,000 1,000,000 TOTAL INVESTMENTS Total investments (cost $39,211,000) $39,211,000 Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from October 1, 2014 through March 31, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $40,745,313. ** The Moody’s, Standard & Poor’s or Fitch ratings indicated are believed to be the most recent ratings available at the close of the reporting period for the securities listed. Ratings are generally ascribed to securities at the time of issuance. While the agencies may from time to time revise such ratings, they undertake no obligation to do so, and the ratings do not necessarily represent what the agencies would ascribe to these securities at the close of the reporting period. If a security is insured, it will usually be rated by the ratings organizations based on the financial strength of the insurer. For further details regarding security ratings, please see the Statement of Additional Information.  M This security’s effective maturity date is less than one year. The dates shown on debt obligations are the original maturity dates. Tax Exempt Money Market Fund     19 The fund had the following sector concentrations greater than 10% at the close of the reporting period (as a percentage of net assets): Education 36.0% Financial 20.7 Health care 16.9 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Municipal bonds and notes $— $39,211,000 $— Totals by level $— $39,211,000 $— During the reporting period, transfers within the fair value hierarchy, if any, did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. The accompanying notes are an integral part of these financial statements. 20     Tax Exempt Money Market Fund Statement of assets and liabilities 3/31/15 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (at amortized cost) $39,211,000 Cash 1,402,355 Interest and other receivables 24,844 Receivable for shares of the fund sold 10,817 Receivable for investments sold 220,000 Receivable from Manager (Note 2) 13,745 Prepaid assets 14,243 Total assets 40,897,004 LIABILITIES Payable for shares of the fund repurchased 55,600 Payable for custodian fees (Note 2) 2,335 Payable for investor servicing fees (Note 2) 5,335 Payable for Trustee compensation and expenses (Note 2) 53,782 Payable for administrative services (Note 2) 142 Payable for auditing and tax fees 23,551 Distributions payable to shareholders 10 Other accrued expenses 10,936 Total liabilities 151,691 Net assets $40,745,313 REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Note 4) $40,759,231 Accumulated net realized loss on investments (Note 1) (13,918) Total — Representing net assets applicable to capital shares outstanding $40,745,313 COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value, offering price and redemption price per class A share($40,745,313 divided by 40,765,549 shares) $1.00 The accompanying notes are an integral part of these financial statements. Tax Exempt Money Market Fund     21 Statement of operations Six months ended 3/31/15 (Unaudited) INTEREST INCOME $6,316 EXPENSES Compensation of Manager (Note 2) 55,752 Investor servicing fees (Note 2) 11,691 Custodian fees (Note 2) 3,342 Trustee compensation and expenses (Note 2) 271 Administrative services (Note 2) 609 Reports to shareholders 11,401 Auditing and tax fees 23,473 Blue sky expense 12,742 Other 3,610 Fees waived and reimbursed by Manager (Note 2) (118,510) Total expenses 4,381 Expense reduction (Note 2) (73) Net expenses 4,308 Net investment income 2,008 Net increase in net assets resulting from operations $2,008 The accompanying notes are an integral part of these financial statements. 22     Tax Exempt Money Market Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 3/31/15* Year ended 9/30/14 Operations: Net investment income $2,008 $4,292 Net increase in net assets resulting from operations 2,008 4,292 Distributions to shareholders (Note 1): From ordinary income Taxable net investment income (77) (71) From tax-exempt net investment income (1,931) (4,221) Increase (decrease) from capital share transactions (Note 4) 966,015 (2,820,615) Total increase (decrease) in net assets 966,015 (2,820,615) NET ASSETS Beginning of period 39,779,298 42,599,913 End of period $40,745,313 $39,779,298 *  Unaudited. The accompanying notes are an integral part of these financial statements. Tax Exempt Money Market Fund     23 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Period ended Net asset value, beginning of period Net investment income (loss) Net realized gain (loss) on investments Total from investment operations Fromnet investment income Totaldistributions Net asset value, end of period Total return at net asset value (%)a Net assets, end of period (in thousands) Ratio of expenses to average netassets (%)b,c,d Ratio of net investment income (loss) to average netassets (%)c,d Class A March 31, 2015** $1.00 —e — —e —e —e $1.00 —* $40,745 .01* —*f September 30, 2014 1.00 .0001 — .0001 (.0001) (.0001) 1.00 .01 39,779 .04 .01 September 30, 2013 1.00 .0001 — .0001 (.0001) (.0001) 1.00 .01 42,600 .11 .01 September 30, 2012 1.00 .0001 — .0001 (.0001) (.0001) 1.00 .01 46,765 .13 .01 September 30, 2011 1.00 .0001 —e .0001 (.0001) (.0001) 1.00 .01 52,871 .21 .01 September 30, 2010 1.00 .0005 — .0005 (.0005) (.0005) 1.00 .05 52,968 .22 .05 * Not annualized. ** Unaudited. a  Total return assumes dividend reinvestment. b  Includes amounts paid through expense offset arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. c  Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of the fund reflect a reduction of the following amounts (Note 2): Percentage ofaverage net assets March 31, 2015 0.04% September 30, 2014 0.04 September 30, 2013 0.07 September 30, 2012 0.03 September 30, 2011 0.02 September 30, 2010 0.03 d  Reflects a voluntary waiver of certain fund expenses in effect during the period relating to the enhancement of certain annualized net yields. As a result of such waivers, the expenses of the fund reflect a reduction of the following amounts (Note 2): Percentage ofaverage net assets March 31, 2015 0.26% September 30, 2014 0.49 September 30, 2013 0.43 September 30, 2012 0.42 September 30, 2011 0.34 September 30, 2010 0.38 e  Amount represents less than $0.0001 per share. f  Amount represents less than .01%. The accompanying notes are an integral part of these financial statements. 24 Tax Exempt Money Market Fund Tax Exempt Money Market Fund 25 Notes to financial statements 3/31/15 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from October 1, 2014 through March 31, 2015. Putnam Tax Exempt Money Market Fund (the fund) is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified open-end management investment company. The fund seeks as high a rate of current income, exempt from federal income tax, as Putnam Management believes is consistent with preservation of capital and maintenance of liquidity. The fund invests mainly in money market instruments that pay interest that is exempt from federal income tax but may be subject to the federal alternative minimum tax (AMT), are high quality and have short-term maturities. The fund offers classA shares, which are sold without a front-end sales charge and generally are not subject to a contingent deferred sales charge. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. The valuation of the fund’s portfolio instruments is determined by means of the amortized cost method (which approximates fair value) as set forth in Rule 2a–7 under the Investment Company Act of 1940. The amortized cost of an instrument is determined by valuing it at its original cost and thereafter amortizing any discount or premium from its face value at a constant rate until maturity and is generally categorized as a Level 2 security. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Interest income is recorded on the accrual basis. Premiums and discounts from purchases of short-term investments are amortized/accreted at a constant rate until maturity. Gains or losses on securities sold are determined on the identified cost basis. Lines of credit The fund participates, along with other Putnam funds, in a $392.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.11% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable 26     Tax Exempt Money Market Fund to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At September 30, 2014, the fund had a capital loss carryover of $13,918 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $13,918 N/A $13,918 September 30, 2017 Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. The aggregate identified cost on a financial reporting and tax basis is the same. Distributions to shareholders Income dividends are recorded daily by the fund and are paid monthly. Distributions from capital gains, if any, are paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the fund’s management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.440% of the first $5 billion, 0.390% of the next $5 billion, 0.340% of the next $10 billion, 0.290% of the next $10 billion, 0.240% of the next $50 billion, 0.220% of the next $50 billion, 0.210% of the next $100 billion and 0.205% of any excess thereafter. Putnam Management has contractually agreed, through January 30, 2016, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $15,208 as a result of this limit. Putnam Management may from time to time voluntarily undertake to waive fees and/or reimburse certain fund expenses in order to enhance the annualized net yield for the fund. Any such waiver or reimbursement would be voluntary and may be modified or discontinued by Putnam Management at any time without notice. For the reporting period, Putnam Management waived $103,302 as a result of this waiver. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Tax Exempt Money Market Fund     27 Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.25% of the average net assets of the portion of the fund managed by PIL. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund and each of the other funds in its specified category, which was totaled and then allocated to each fund in the category based on its average daily net assets; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) for the portion of the fund’s fiscal year beginning after January 1, 2015, a specified rate based on the average net assets in retail accounts. Putnam Investor Services has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts will not exceed an annual rate of 0.320% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $11,691 Total $11,691 The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $73 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $22, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted a distribution plan (the Plan) pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plan is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, for services provided and expenses incurred in distributing shares of the fund. The Plan provides for payment by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35% of the fund’s average net assets. The Trustees currently have not approved payments under the Plan. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares exchanged from other Putnam funds that were purchased without an initial sales charge. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA redemptions. 28     Tax Exempt Money Market Fund Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales (including maturities) of investment securities (all short-term obligations) aggregated $15,530,000 and $16,046,000, respectively. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares at a constant net asset value of $1.00 per share were as follows: Six months ended 3/31/15 Year ended 9/30/14 ClassA Shares sold 10,431,366 32,135,400 Shares issued in connection with reinvestment of distributions 1,837 3,930 10,433,203 32,139,330 Shares repurchased (9,467,188) (34,959,945) Net increase (decrease) 966,015 (2,820,615) At the close of the reporting period, a Trustee of the Fund owned 7.2% of the outstanding shares of the fund. Note 5: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Note 6: Note regarding recent Securities and Exchange Commission (“SEC”) rule amendments In July 2014, the SEC adopted amendments to the rules under the Investment Company Act of 1940 governing the operations of registered money market funds, such as Putnam Tax Exempt Money Market Fund. The amendments are generally intended to address circumstances in which money market funds may face heavy redemptions and to increase the transparency of risks associated with investments in money market funds. Putnam Management is evaluating the SEC’s adopted rules and their potential impact on the fund and its financial statements. Tax Exempt Money Market Fund     29 Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth Growth Opportunities Fund International Growth Fund Multi-Cap Growth Fund Small Cap Growth Fund Voyager Fund Blend Asia Pacific Equity Fund Capital Opportunities Fund Capital Spectrum Fund Emerging Markets Equity Fund Equity Spectrum Fund Europe Equity Fund Global Equity Fund International Capital Opportunities Fund International Equity Fund Investors Fund Low Volatility Equity Fund Multi-Cap Core Fund Research Fund Strategic Volatility Equity Fund Value Convertible Securities Fund Equity Income Fund Global Dividend Fund The Putnam Fund for Growth and Income International Value Fund Multi-Cap Value Fund Small Cap Value Fund Income American Government Income Fund Diversified Income Trust Emerging Markets Income Fund Floating Rate Income Fund Global Income Trust High Yield Advantage Fund High Yield Trust Income Fund Money Market Fund* Short Duration Income Fund U.S. Government Income Trust Tax-free Income AMT-Free Municipal Fund Intermediate-Term Municipal Income Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Tax Exempt Money Market Fund* Tax-Free High Yield Fund State tax-free income funds†: Arizona, California, Massachusetts, Michigan, Minnesota, New Jersey, New York, Ohio, and Pennsylvania. * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. †Not available in all states. 30     Tax Exempt Money Market Fund Absolute Return Absolute Return 100 Fund® Absolute Return 300 Fund® Absolute Return 500 Fund® Absolute Return 700 Fund® Global Sector Global Consumer Fund Global Energy Fund Global Financials Fund Global Health Care Fund Global Industrials Fund Global Natural Resources Fund Global Sector Fund Global Technology Fund Global Telecommunications Fund Global Utilities Fund Asset Allocation George Putnam Balanced Fund Global Asset Allocation Funds — four investment portfolios that spread your money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund Retirement Income Lifestyle Funds — portfolios with managed allocations to stocks, bonds, and money market investments to generate retirement income. Retirement Income Fund Lifestyle 1 Retirement Income Fund Lifestyle 2 Retirement Income Fund Lifestyle 3 RetirementReady® Funds — portfolios with adjusting allocations to stocks, bonds, and money market instruments, becoming more conservative over time. RetirementReady® 2055 Fund RetirementReady® 2050 Fund RetirementReady® 2045 Fund RetirementReady® 2040 Fund RetirementReady® 2035 Fund RetirementReady® 2030 Fund RetirementReady® 2025 Fund RetirementReady® 2020 Fund RetirementReady® 2015 Fund Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. Tax Exempt Money Market Fund     31 Services for shareholders Investor services Systematic investment plan Tell us how much you wish to invest regularly — weekly, semimonthly, or monthly — and the amount you choose will be transferred automatically from your checking or savings account. There’s no additional fee for this service, and you can suspend it at any time. This plan may be a great way to save for college expenses or to plan for your retirement. Please note that regular investing does not guarantee a profit or protect against loss in a declining market. Before arranging a systematic investment plan, consider your financial ability to continue making purchases in periods when prices are low. Systematic exchange You can make regular transfers from one Putnam fund to another Putnam fund. There are no additional fees for this service, and you can cancel or change your options at any time. Dividends PLUS You can choose to have the dividend distributions from one of your Putnam funds automatically reinvested in another Putnam fund at no additional charge. Free exchange privilege You can exchange money between Putnam funds free of charge, as long as they are the same class of shares. A signature guarantee is required if you are exchanging more than $500,000. The fund reserves the right to revise or terminate the exchange privilege. Reinstatement privilege If you’ve sold Putnam shares or received a check for a dividend or capital gain, you may reinvest the proceeds with Putnam within 90 days of the transaction and they will be reinvested at the fund’s current net asset value — with no sales charge. However, reinstatement of class B shares may have special tax consequences. Ask your financial or tax representative for details. Check-writing service You have ready access to many Putnam accounts. It’s as simple as writing a check, and there are no special fees or service charges. For more information about the check-writing service, call Putnam or visit our website. Dollar cost averaging When you’re investing for long-term goals, it’s time, not timing, that counts. Investing on a systematic basis is a better strategy than trying to figure out when the markets will go up or down. This means investing the same amount of money regularly over a long period. This method of investing is called dollar cost averaging. When a fund’s share price declines, your investment dollars buy more shares at lower prices. When it increases, they buy fewer shares. Over time, you will pay a lower average price per share. For more information Visit the Individual Investors section at putnam.com A secure section of our website contains complete information on your account, including balances and transactions, updated daily. You may also conduct transactions, such as exchanges, additional investments, and address changes. Log on today to get your password. Call us toll free at 1-800-225-1581 Ask a helpful Putnam representative or your financial advisor for details about any of these or other services, or see your prospectus. 32     Tax Exempt Money Market Fund Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Putnam InvestmentManagement, LLCOne Post Office SquareBoston, MA 02109 Investment Sub-Manager Putnam Investments Limited57–59 St James’s StreetLondon, England SW1A 1LD Marketing Services Putnam Retail ManagementOne Post Office SquareBoston, MA 02109 Custodian State Street Bankand Trust Company Legal Counsel Ropes & Gray LLP Trustees Jameson A. Baxter, ChairLiaquat AhamedRavi AkhouryBarbara M. BaumannCharles B. CurtisRobert J. DarrettaKatinka DomotorffyJohn A. HillPaul L. JoskowKenneth R. LeiblerRobert E. PattersonGeorge Putnam, IIIRobert L. ReynoldsW. Thomas Stephens Officers Robert L. ReynoldsPresident Jonathan S. HorwitzExecutive Vice President,Principal Executive Officer, andCompliance Liaison Steven D. KrichmarVice President andPrincipal Financial Officer Robert T. BurnsVice President andChief Legal Officer Robert R. LeveilleVice President andChief Compliance Officer Michael J. HigginsVice President, Treasurer,and Clerk Janet C. SmithVice President,Principal Accounting Officer,and Assistant Treasurer Susan G. MalloyVice President andAssistant Treasurer James P. PappasVice President Mark C. TrenchardVice President andBSA Compliance Officer Nancy E. FlorekVice President, Director ofProxy Voting and CorporateGovernance, Assistant Clerk,and Associate Treasurer This report is for the information of shareholders of Putnam Tax Exempt Money Market Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnam’s Quarterly Performance Summary, and Putnam’s Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objectives, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus or summary prospectus, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The fund’s Statement of Additional Information contains additional information about the fund’s Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: Not applicable Item 3. Audit Committee Financial Expert: Not applicable Item 4. Principal Accountant Fees and Services: Not applicable Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrant’s schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) Not applicable (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. Putnam Tax Exempt Money Market Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting Officer Date: May 29, 2015 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive Officer Date: May 29, 2015 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial Officer Date: May 29, 2015
